DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,948,192 (hereinafter Hipponsteel) in view of US Patent 5,491,847 (hereinafter Shaffer) and US Patent 2,100,962 (hereinafter Juntunen).
Regarding claim 1, Hipponsteel shows a system for removing odor (fig. 17), the system comprising: an odor-removal device (100) comprising: an evacuation assembly (140) operably configured to draw gas from a toilet bowl on a toilet, wherein the evacuation assembly comprises: an upper component capable of extending at least partially over an opening defined 

    PNG
    media_image1.png
    376
    493
    media_image1.png
    Greyscale

Hipponsteel fails to show a heating element configured to heat the gas in the exhaust fan assembly. Attention is turned to Juntunen which teachings including a heating element (37) to heat air drawn into an exhaust assembly prior to being exhausted since warm air rises more rapidly than cold air (pg. 2, col. 1, ln. 14 – 22). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a heating element in the exhaust fan assembly of Hipponsteel to heat the air before exhausting to improve the air flow as evidenced by the teachings of Juntunen. Under the modification set 
Regarding claim 5, Hipponsteel shows one end of the second tube (940) is directed connected to the ceiling fan (956) (fig. 17).
Regarding claim 7, Hipponsteel shows the lower component comprises one or more apertures since it forms the aperture for drawing air through the evacuation system (fig. 17).
Regarding claim 9, Juntunen shows the heating element is an electric heating coil (37) (fig. 2).
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hipponsteel, Shaffer, and Juntunen as applied to claims 1, 5, 7, and 9 above, and further in view of US Patent Application Publication 2018/0163384 (hereinafter Tyson).
Regarding claim 2, the combination of Hipponsteel, Shaffer and Juntunen shows all in the instant invention as claimed as set forth above but fails to show the exhaust fan assembly is electrically coupled to the ceiling fan. Attention is turned to Tyson which shows electrically coupling an exhaust pump (154) with a ceiling fan (152) to allow both to be controlled by a single control unit system (502, 504) to execute various ventilation programs (par. 134). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to electrically couple the exhaust fan assembly to the ceiling fan of Hipponsteel in order to allow a single control unit to execute various ventilation operations as evidenced by the teachings of Tyson mentioned above.
Regarding claim 6, Hipponsteel is silent as to an activation sequence and thus fails to show the ceiling fan is activated in response to activation of the exhaust fan assembly. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the .
Claims 3 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hipponsteel, Shaffer, Tyson, and Juntunen as applied to claim 2 above and further in view of US Patent 5,123,125 (hereinafter Menge).
Regarding claim 3, the combination of Hipponsteel, Shaffer, Tyson, and Juntunen shows all in the instant invention as claimed as set forth above including generally showing a plug and cord (324) but fails to show it extends through the second tube. Attention is turned to Menge which shows routing a plug and cord through an exhaust tube for a toilet ventilation system (fig. 1) in order to route the cord through the system to reach a plug outlet. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the plug and cord of Hipponsteel to extend through the second tube depending on a user’s preference and location of the outlet to which it is coupled as is known in the art and evidenced by the teachings of Menge to produce a compact and safe apparatus.
Regarding claims 3 and 4, while Hipponsteel is silent as to the location of the electrical adapter/outlet that provides power to the device, it would have been obvious to one having ordinary skill in the art to select an outlet in general proximity to the toilet such as on the ceiling fan since only a finite number of electrical outlets are available in a bathroom and thus would be obvious to try.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 5, and 7 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 10,975,557. Although the claims at issue are not identical, they are not patentably distinct from each other because a combination of features required by the instant application is substantially similar in scope to a combination of features as set forth in the granted US Patent. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 2014/0131459 is directed to the state of the art of bathroom ventilation fans and adapters plugged into the ceiling outlet (see fig. 26, 27).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754